Citation Nr: 1334225	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection for PTSD is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and, if so, whether service connection for an acquired psychiatric disorder, other than PTSD, is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from May 2001 to May 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in June 2013 at the Des Moines RO.  A transcript of the hearing is of record.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Here, the Board notes that in the final August 2006 RO decision, the RO denied entitlement to service connection for substance-induced depression, anxiety, attention deficit hyperactivity disorder, bipolar disorder, mood disorder and psychotic disorder.  Subsequently, in a June 2012 Supplemental Statement of the Case, issued in connection with the March 2008 rating decision on appeal, this issue was rephrased essentially as a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  The Veteran is not prejudiced by this recharacterization, as it ensures that any mental disorder reasonably encompassed by his original claims will be considered.


The reopened issues of entitlement to service connection for PTSD, and entitlement to service connection for an acquired psychiatric disorder, other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final August 2006 rating decision, the RO denied entitlement to service connection for PTSD.   

2.  Evidence received since the final August 2006 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.   

3.  In a final August 2006 rating decision, the RO denied entitlement to service connection for substance-induced depression, anxiety, attention deficit hyperactivity disorder, bipolar disorder, mood disorder and psychotic disorder.   

4.  Evidence received since the final August 2006 RO decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.   


CONCLUSIONS OF LAW

1.  The August 2006 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The August 2006 rating decision that denied the Veteran's claim of entitlement to service connection for substance-induced depression, anxiety, attention deficit hyperactivity disorder, bipolar disorder, mood disorder and psychotic disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran suffers from variously diagnosed psychiatric disorders, which he contends are related to service.  His claim of entitlement to service connection for such was initially denied in a December 2005 rating decision, in which the RO specifically considered the disabilities PTSD, and substance-induced depression, anxiety, attention deficit hyperactivity disorder, bipolar disorder, mood disorder and psychotic disorder.  After again attempting to substantiate his claims through the submission of additional statements and evidence, the RO issued the last final denial in August 2006.  The RO denied the Veteran's PTSD claim on the basis that there was no confirmed PTSD diagnosis of record, and denied his claim for psychiatric disorders other than PTSD because the evidence attributed such to his substance abuse.

In August 2006, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for PTSD and other acquired psychiatric disorders was received until November 2007, when VA received his application to reopen such claims.  Therefore, the August 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claims for service connection for acquired psychiatric disorders was received prior to the expiration of the appeal period stemming from the August 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  The RO last finally denied the Veteran's claims for service connection for acquired psychiatric disorders in the August 2006 rating decision.  The Veteran did not appeal the decision and so it became final.  No new and material evidence was received within a year of the August 2006 rating decision. 

The Veteran's claim to reopen was received in November 2007.  The evidence received since the August 2006 RO decision includes a July 2007 private psychological evaluation showing a diagnosis of PTSD, and an April 2009 VA examination report showing a diagnosis of schizoaffective disorder.  Such is new in that it was not of record at the time of the August 2006 RO decision and is material as it reflects diagnoses not of record at the time of the prior denial.  The record contains a diagnosis of PTSD and a diagnosis not necessarily due to substance abuse.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for PTSD, and an acquired psychiatric disorder other than PTSD are reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD is reopened. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

The record reflects that in a June 2012 Supplemental Statement of the Case, the RO denied the Veteran's claims on the basis that he failed to report for a VA psychiatric examination, scheduled in May 2012.  However, at the June 2013 hearing, the Veteran testified that he never received notice of such examination, and it was established that the RO did not have his current address on record.  Accordingly, the Veteran should be afforded the opportunity to attend a VA psychiatric examination.

In regard to the Veteran's claim for service connection for PTSD, the record reflects that the Veteran contends that he has PTSD as the result of several stressors, including exposure to mortar attacks, sniper fire, and improvised explosive devices.  See June 2013 Board hearing transcript; April 2009 VA examination report.  The April 2009 VA examiner noted that the Veteran reported sufficient symptoms of PTSD to meet the diagnostic criteria for this diagnosis; however, a specific verifiable stressor could not be identified at that time.  The Board observes that during the course of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)).  The rule has no geographic requirement and is not limited to service in a combat zone or on land.  Id.  The record does not reflect that the AMC/RO has considered the amended regulation in connection with the Veteran's PTSD claim.  The Veteran has described in-service events that appear to meet the criteria of stressors related to fear of hostile military or terrorist activity.  The Veteran's DD Form 214 reflects that he served in an imminent danger pay area.  The AMC/RO should consider in the first instance whether the claimed stressors are consistent with the places, types, and circumstances of the Veteran's service.  A VA opinion should address whether the claimed stressors that relate to "fear of hostile military or terrorist activity" are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

Pertinent to the Veteran's claim for an acquired psychiatric disorder other than PTSD, the record reflects that he has been variously diagnosed under the general categories of substance-related disorders, attention-deficit disorders, schizophrenia and other psychotic disorders, mood disorders, anxiety disorders, and personality disorders.

Here, the record suggests that the Veteran may have experienced mental health related issues prior to service.  Specifically, he reported in a July 2007 psychiatric evaluation that he has had significant psychiatric problems since 1998, and has at other times reported that his depression and drug abuse began around that time as well.  See June 2006 VA examination and September 2006 private psychological evaluation.  At the Veteran's service entrance examination in April 2001, he reported a history of seeing a family counselor for juvenile delinquency, but reported no psychiatric problems and was found psychiatrically clinically normal.

However, questions remain concerning the state of his mental health when entering service and whether service aggravated his condition.  A Veteran is presumed in sound mental health when entering the military, except for conditions noted during his enlistment examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Absent this notation, to rebut this presumption of soundness at service entrance, there must be clear and unmistakable evidence both that he had a pre-existing psychiatric disorder and that it was not aggravated during his service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Board also notes that generally speaking, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  However, § 4.127 indicates that, as provided in 38 C.F.R. § 3.310(a), which concerns secondary service connection, disability resulting from a mental disorder that is superimposed upon mental retardation or a personality disorder may be service connected.  See also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Quirin v. Shinseki, 22 Vet. App. 390 (2009); and Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" such as a personality disorder and mental deficiency automatically rebut the presumption of soundness and therefore are considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9. 

Therefore, additional medical comment is needed to assist in determining whether the Veteran clearly and unmistakably had a psychiatric disorder prior to beginning his military service and, if so, whether his military service aggravated this pre-existing condition beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Inquiry should also be made as to whether the Veteran's personality disorder(s) was subject to, or aggravated by, a superimposed disease or injury during service that resulted in additional disability.

If, on the other hand, this two-part test is not met, medical comment still is needed concerning the etiology of any current psychiatric disorder in terms of the likelihood (very likely, as likely as not, or unlikely) it is related to his military service. 

Should the Veteran's diagnoses include psychosis, the Board notes that if psychosis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of psychosis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Post-service medical evidence shows the Veteran sought psychiatric treatment in October 2004, at which time his diagnoses included: mood disorder due to alcohol and polysubstance abuse, r/o bipolar type, psychosis NOS, rule out major depressive disorder, recurrent, ongoing alcohol dependence, methamphetamine abuse, marijuana abuse, opioid abuse, and cocaine abuse in early remission.

To the extent that the Veteran's psychiatric disorders, to include psychosis, have been, at times, attributed to his substance abuse, see, e.g., June 2006 and April 2009 VA examinations, the Board notes that VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  However, service connection for compensation purposes is permitted for an alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen, 237 F. 3d at 1381 (Fed. Cir. 2001). 

Additionally, as the claims are being remanded for further development, any recent, outstanding VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records since June 2012 following the procedures set forth in 38 C.F.R. § 3.159.

2.  Thereafter, the AMC/RO should review the Veteran's stressor statements, including statements made during the course of medical treatment in light of the amended PTSD regulation.  The RO/AMC should render a finding as to whether the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity and whether the claimed stressors are consistent with the places, types, and circumstances of his service (i.e., military occupational specialty, period of service, geographic location, and the unit and facilities to which he was assigned).

3.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine whether any acquired psychiatric disorder including PTSD is related to the Veteran's service.  The claims file must be reviewed by the examiner, and the examination report reflect that such review occurred.  All indicated testing should be conducted. 

PTSD

Based on a review of the claims file, including the July 2007 private evaluation report by Dr. J.B. and the April 2009 VA examination report, the examiner should indicate whether any of the Veteran's claimed stressors (found to be related to fear of hostile military or terrorist activity and consistent with the places, types, and circumstances of the Veteran's service) are adequate to support a DSM-IV diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.

Acquired Psychiatric Disorders other than PTSD

Based on a review of the claims file, including the April 2009 VA examination report, is it at least as likely as not (50 percent probability or greater) that the schizophrenia/psychotic disorders and mood disorders that the Veteran has been diagnosed with post-service are continuing disease processes that were likely present during his service or during the one year period following service?  The Veteran had service from May 2001 to May 2004.  

If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with pre-existing schizophrenia/psychotic disorders and mood disorders?  

If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing schizophrenia/psychotic disorders and mood disorders  WERE NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.  

Personality Disorder

Based on a review of the claims file, including the April 2009 VA examination report, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of a personality disorder during military service because of superimposed disease or injury?

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided. 

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


